Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 25, 2015

                                       No. 04-14-00508-CV

                                         Rudy MENDEZ,
                                            Appellant

                                                 v.

               CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                   Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08659
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
        On December 4, 2014, the trial court signed an order granting the contests to appellant’s
affidavit of indigence. On January 21, 2015, the trial court filed a supplemental clerk’s record
containing a copy of the trial court’s order and a copy of the contest filed by appellee, the City of
San Antonio. The trial court’s order indicates contests were also filed by the Bexar County
District Clerk, and Judy Stewart the official reporter of the 45th District Court. However, the
supplemental clerk’s record does not contain a copy of those contests.

        On February 9, 2015, appellant filed a letter that we construed as an appeal from the trial
court’s order granting the contests. As a result, on February 12, 2015, we ordered the clerk of
the trial court and Ms. Stewart to file—no later than March 4, 2015—the appropriate
supplemental clerk’s record and the reporter’s record from the contest hearing that occurred on
or about December 4, 2014.

        On February 17, 2015, the Bexar County District Clerk, Ms. Stewart, and all other court
officials and court reporters having an interest in the costs accruing in this suit filed a motion
with this court asking us to consider as timely-filed their contest that was “inadvertently filed in
the Fourth Court of Appeals.” In the motion, counsel for the contestants stated the contest was
accidently filed with this court on November 18, 2014, instead of with the trial court. Because it
is apparent from the trial court’s order granting the contests that all parties were before the court
and the trial court considered the contestants’ objections to appellant’s affidavit of indigence, we
GRANT the motion.
       The clerk of the trial court and Ms. Stewart are reminded that, pursuant to the February
12, 2015 order of this court, a supplemental clerk’s record and a reporter’s record from the
hearing that occurred on or about December 4, 2014 are due March 4, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court